 

 

Case 3:20-cv-00025-DHB-BKE Document11 Filed 05/18/20 Page 1 of 1

PILED
U.S. DISTRICT COURT

AUGUSTA DIV.
IN THE UNITED STATES DISTRICT COURT
20 MAY 18 PH 42k

FOR THE SOUTHERN DISTRICT OF GEORGIA

Tt
DUBLIN DIVISION 50. DIST. OF GA.

RAKEIM HILLSMAN, )
Plaintiff,
V. CV 320-025
UNNAMED DEFENDANTS,
Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prefiidice, and CLOSES this civil action.

  
 

SO ORDERED this / ay of May, 2020, at Aggusta, Georgia.

   

 

 
